Title: July 31. 1796. Sunday.
From: Adams, John
To: 


       A fine N.W. Wind, pure Air, clear Sky, and bright Sun. Reading the second Volume of Petrarchs Life. This singular Character had very wild Notions of the Right of the City of Rome to a Republican Government and the Empire of the World. It is strange that his Infatuation for Rienzi did not expose him to more Resentment and greater Danger. In the Absence of the Pope at Avignon, and the People having no regular Check upon the Nobles, these fell into their usual Dissentions, and oppressed the People till they were ripe to be duped by any single Enthusiast, bold Adventurer, ambitious Usurper, or hypocritical Villain who should, with sufficient Imprudence, promise them Justice, Humanity Clemency and Liberty. One or all of these Characters belonged to Rienzi, who was finally murdered by the People whom he had deceived, and who had deceived him.
       Tacitus appears to have been as great an Enthusiast as Petrarch for the Revival of the Republic, and universal Empire. He has exerted the Vengeance of History upon the Emperors, but has veiled the Conspiracies against them, and the incorrigible Corruption of the People, which probably provoked their most atrocious Cruelties. Tyranny can scarcely be practiced upon a virtuous and wise People.
       Mr. Whitcomb preached and dined with me.
      